PER CURIAM.
We have for review McLendon v. State, 581 So.2d 254, 255 (Fla. 2d DCA 1991), in which the district court of appeal certified the following question as one of great public importance:
IN SENTENCING FOR A FELONY WHERE THERE IS A CONTEMPORANEOUS CONVICTION OF AN UNS-CORED CAPITAL FELONY, IS IT PROPER TO DEPART BASED ON THE DEFENDANT’S CAPITAL CONVICTION WHEN THE APPLICABLE GUIDELINES PROVIDE THAT VICTIM INJURY IS SCOREABLE?
We have jurisdiction based on article V, section 8(b)(4), Florida Constitution. We answered this same question in the affirmative in Bunney v. State, 603 So.2d 1270 (Fla.1992). Accordingly, we approve the decision below.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, GRIMES, KOGAN and HARDING, JJ., concur.
SHAW, J., dissents.